DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Siesel (US 5,842,292) in view Avent et al. (US 7,284,342) and Mancini et al. (Pub. No. US 2016/0183635).
With respect to claim 1, Siesel discloses shoe insert (insert 10, see figure 2) comprising; a central section (where reference no. 24 is pointing to in figure 2); a top section (lateral portion 28); and a bottom section (lateral portion 26); wherein the central section  (24) is connected to the top (28) and bottom (26) sections so that the central section is between the top and bottom sections; wherein the top and bottom sections (28 & 26) are configured to be mirror images of each other (portions 26, 28 are preferably in the rounded-shape); and 
With respect to claims 2-3 and 7-8, the combination of Siesel/Avent et al./Mancini et al., discloses wherein the shoe insert has a first surface (The insert 10 comprises an inner, heel-engaging surface 20 and an outer, shoe engaging surface 22, i.e. inner surface) and an opposing second surface (outer surface); 
With respect to claims 10-13 and 17-18, Siesel/Avent et al./Mancini et al., discloses a method of using an insert comprising: inserting a shoe insert (insert 10, see figures 1-2) into a shoe so that a top section (lateral portion 28, see figure 2) of the shoe insert is adjacent to a right inside/lateral panel of the shoe 
With respect to claims  5-6 and 15-16, Avent et al. discloses markings that are numbers. Avent et al. discloses a shoe insert (10, see figure 3) wherein if the user requires a size other than the original size, the wearer merely trims the insole with a scissors or cutting instrument, using pattern trim lines 30a-30d to achieve the proper size. The pattern trim lines may be imprinted by conventional printing techniques, silk screening and the like. The pattern trim lines 30a-30d may be formed as shallow grooves, or be perforated. Thus, the shoe insert can be trimmed so as to fits within the shoe. The groove/trim lines of Avent et al. appear to extend to the left and right edges at an angle and terminate at the edges. Therefore, it would have been obvious to one of ordinary skill in the art to provide marking that are numbers as claimed and as taught by Avent et al.. to the insert of Siesel to be used to help a user cut the insole to a specific size.

	With respect to claims 4 and 14 Siesel/Avent et al./Mancini et al. discloses that the adhesive is being covered by a release layer 46 that is removed to expose the adhesive and secure the insert to a shoe. It would have been obvious 
	Claims 9 and 19, Mancini et al. discloses an insert comprising a ridge/contact member in the form of a bulbous rim or ridge 40 (see figures 5 and 7) that extends across the back portion 14 and side portions 18, 22 on the first surface 30 at or adjacent to the top edge 24, and comprises an interior portion 52 and an exterior portion 56 that together define a contact surface 60. Therefore, it would have been obvious to one of ordinary skill in the art to provide a protruding ridge to the insert of Siesel/Avent et al./Mancini et al. as taught by Mancini et al. to prevent unintended slipping and discomfort.
	With respect to claim 20, Siesel/Avent et al./Mancini et al. the apparatus of claim 1 further comprising a shoe (see figure 1) having a shoe opening wherein a person's foot is configured to slide into the shoe; wherein the shoe opening has a curve having a length (heel area); wherein the top section of the shoe insert is configured to line up with the curve of the shoe opening and to span the entire length of the curve of the shoe opening when the top section (28) is attached to a right inside panel/lateral of the shoe ( the insert is configured to be placed within and conform to the interior of the heel area of a shoe); and simultaneously, wherein the bottom section (26) of the shoe insert is configured to line up with the curve of the shoe opening and to span the entire length of the curve of the shoe .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference as combined and as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
03/17/2022